           Case 1:20-cr-00506-VEC Document 14 Filed 10/15/20 Page 1 of 3

                                                                         USDC SDNY
                                                                         DOCUMENT
UNITED STATES DISTRICT COURT                                             ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                            DOC #:
 ------------------------------------------------------------   X        DATE FILED: 10/15/2020
 UNITED STATES OF AMERICA                                       :
                                                                :
                 -against-                                      :
                                                                :   20-CR-506 (VEC)
                                                                :
 JULIO CESAR PRADO,                                             :       ORDER
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        WHEREAS an arraignment is scheduled for October 23, 2020, at 9:00 a.m.; and

        WHEREAS that time is no longer convenient for the Court;

        IT IS HEREBY ORDERED an arraignment is scheduled for October 23, 2020, at 11:00

a.m. to occur as a video conference using the CourtCall platform.

        As requested, defense counsel will be given an opportunity to speak with the Defendant

by telephone for fifteen minutes before the sentencing proceeding begins (i.e., at 10:45 a.m.);

defense counsel should make sure to answer the telephone number that was previously provided

to Chambers at that time.

        To optimize the quality of the video feed, the Court, the Defendant, defense counsel, and

the AUSA will appear by video for the proceeding; all others will participate by telephone. Due

to the limited capacity of the CourtCall system, only one counsel per party may participate. Co-

counsel, members of the press, and the public may access the audio feed of the conference by

calling 855-268-7844 and using access code 67812309# and PIN 9921299#.

        In advance of the conference, Chambers will email the parties with further information on

how to access the conference. Those participating by video will be provided a link to be pasted

into their browser. The link is non-transferrable and can be used by only one person;
          Case 1:20-cr-00506-VEC Document 14 Filed 10/15/20 Page 2 of 3




further, it should be used only at the time of the conference because using it earlier could result

in disruptions to other proceedings.

       To optimize use of the CourtCall technology, all those participating by video should:

           1. Use the most recent version of Firefox, Chrome, or Safari as the web browser. Do
              not use Internet Explorer.

           2. Use hard-wired internet or WiFi. If using WiFi, the device should be positioned
              as close to the Wi-Fi router as possible to ensure a strong signal. (Weak signals
              may cause delays or dropped feeds.)

           3. Minimize the number of others using the same WiFi router during the conference.

       Further, all participants must identify themselves every time they speak, spell any proper

names for the court reporter, and take care not to interrupt or speak over one another. Finally, all

of those accessing the conference—whether in listen-only mode or otherwise—are reminded that

recording or rebroadcasting of the proceeding is prohibited by law.

       If CourtCall does not work well enough and the Court decides to transition to its

teleconference line, counsel should call (888) 363-4749 // Access code: 3121171# // Security

code: 0506#. Counsel should adhere to the following rules and guidelines:

           1. Counsel should use a landline whenever possible, should use a headset instead of
              a speakerphone, and must mute themselves whenever they are not speaking to
              eliminate background noise. In addition, counsel should not use voice-activated
              systems that do not allow the user to know when someone else is trying to speak
              at the same time.

           2. To facilitate an orderly conference and the creation of an accurate transcript,
              counsel are required to identify themselves every time they speak. Counsel
              should spell any proper names for the court reporter. Counsel should also take
              special care not to interrupt or speak over one another.
        Case 1:20-cr-00506-VEC Document 14 Filed 10/15/20 Page 3 of 3




         3. If there is a beep indicating that a new caller has joined while counsel is speaking,
            counsel should pause to allow the Court to ascertain the identity of the new
            participant and confirm that the court reporter has not been dropped from the call.


SO ORDERED.

Dated: October 15, 2020
      New York, NY
                                                           ___________________________
                                                           VALERIE CAPRONI
                                                           United States District Judge
